
	
		I
		112th CONGRESS
		1st Session
		H. R. 3536
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Barletta, Mr. Filner,
			 Mr. Holt, Mr. Carnahan, Mr.
			 Lewis of Georgia, Mr.
			 Stark, Mr. Altmire,
			 Mr. Rangel,
			 Ms. Pingree of Maine, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to delay
		  certain target compliance dates for minimum retroreflectivity level standards
		  applicable to traffic signs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Roads for America Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)An individual who is 65 years of age needs
			 4 times the amount of light to see at night as compared to an individual who is
			 25 years of age.
			(2)The AAA Foundation
			 for Traffic Safety projects that by 2030 1 in every 4 drivers will be 65 years
			 of age or older.
			(3)Increasing the
			 retroreflectivity and size of traffic signs provides added decision time for
			 older drivers.
			(4)Increasing the
			 retroreflectivity and size of traffic signs also provides for faster response
			 time by emergency medical technicians and police and fire personnel by
			 increasing their ability to read and understand signs and reduce travel time to
			 a site.
			(5)More than 50
			 percent of traffic accidents resulting in fatalities occur at night, and
			 increased retroreflectivity of traffic signs addresses this issue.
			(6)In 2007, the
			 following deadlines were established in the Manual on Uniform Traffic Control
			 Devices in response to a statutory requirement from Congress:
				(A)By January 22,
			 2012, roadway owners must adopt a plan to ensure that their signs meet minimum
			 levels of retroreflectivity.
				(B)By January 22,
			 2015, regulatory and warning signs and post-mounted signs must meet minimum
			 levels of retroreflectivity.
				(C)By January 22,
			 2018, overhead and street name signs must meet minimum levels of
			 retroreflectivity.
				(7)The Federal
			 Highway Administration has estimated that the cost for making these
			 retroreflectivity improvements for signage throughout the United States is
			 $37,000,000 over a 10-year period.
			(8)At no point must a roadway owner replace a
			 sign that meets the minimum levels of retroreflectivity.
			(9)The United States
			 is currently experiencing the worst economic conditions since the Great
			 Depression.
			(10)As a result,
			 local governments across the United States are experiencing one of the most
			 economically challenging times in history, with available revenues unable to
			 match the costs of services demanded by the public.
			(11)To compensate for
			 depressed revenue collections during the economic downturn, counties and cities
			 are adopting severe cost-cutting measures, such as laying off and furloughing
			 employees (including public safety personnel), cancelling or postponing planned
			 capital improvements, deferring necessary maintenance, cutting equipment
			 inventories, and in some cases declaring bankruptcy.
			(12)The costs of
			 employee benefits continue to rise and local governments have to devote more
			 resources to keep up with inflation.
			(13)States are
			 passing along the costs of services to local governments as a method to balance
			 their budgets.
			(14)The outlook for
			 recovery appears to be at least 5 years away given that, even when the economy
			 recovers, local governments experience a delay in increased tax collections due
			 to the nature of property tax collections.
			3.Retroreflectivity
			 level standards applicable to traffic signs
			(a)In
			 generalThe Secretary of
			 Transportation shall modify the target compliance dates for minimum
			 retroreflectivity level standards set forth in section 2A.08 of the Manual on
			 Uniform Traffic Control Devices for Streets and Highways, 2009 Edition
			 (incorporated by reference in subpart F of part 655 of title 23, Code of
			 Federal Regulations) so that the following target compliance dates
			 apply:
				(1)A target compliance date of January 22,
			 2012, for implementation and continued use of an assessment or management
			 method that is designed to maintain traffic sign retroreflectivity at or above
			 the established minimum levels.
				(2)A target compliance date of January 22,
			 2018, for replacement of regulatory, warning, and post-mounted guide (except
			 street name) signs that are identified using the assessment or management
			 method as failing to meet the established minimum levels.
				(3)A target compliance date of January 22,
			 2021, for replacement of street name signs and overhead guide signs that are
			 identified using the assessment or management method as failing to meet the
			 established minimum levels.
				(b)Effect on
			 proposed regulationsThe
			 Secretary shall revise the notice of proposed amendments published in the
			 Federal Register on August 31, 2011 (76 Fed. Reg. 54156), to incorporate the
			 target compliance dates specified in subsection (a).
			(c)FundingThe
			 Secretary may use funds available to the Secretary to carry out this section
			 notwithstanding any funding limitation enacted before the date of enactment of
			 this Act.
			4.Highway safety
			 improvement program
			(a)Highway signs
			 and pavement markingsSection 148(a)(3)(B)(xi) of title 23,
			 United States Code, is amended to read as follows:
				
					(xi)Installation,
				replacement, and upgrade of highway signs and pavement markings, including any
				upgrade of materials and the implementation of any assessment or management
				method designed to meet a State-established performance standard, Federal
				regulation, or requirement contained in the Manual on Uniform Traffic Control
				Devices relating to minimum levels of
				retroreflectivity.
					.
			(b)Maintaining
			 minimum levels of retroreflectivity
				(1)DefinitionSection
			 148(a) of such title is amended by adding at the end the following:
					
						(7)Project to
				maintain minimum levels of retroreflectivityThe term
				project to maintain minimum levels of retroreflectivity means a
				project undertaken pursuant to the Manual on Uniform Traffic Control Devices
				requiring public agencies to use an assessment or management method that is
				designed to maintain highway sign or pavement marking retroreflectivity at or
				above prescribed minimum
				levels.
						.
				(2)Eligible
			 projectsSection 148(d)(1) of such title is amended—
					(A)by striking
			 or at the end of subparagraph (A);
					(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)any project to
				maintain minimum levels of retroreflectivity on a public road, whether or not
				such project is included in the State strategic highway safety plan;
				or
							.
					(3)Increased
			 Federal shareThe first sentence of section 120(c)(1) of such
			 title is amended by inserting maintaining minimum levels of
			 retroreflectivity of highway signs or pavement markings, after
			 signalization,.
				(c)Standards for
			 projects To upgrade highway signs and pavement markingsSection
			 148 of such title is amended by adding at the end the following:
				
					(i)Standards for
				projects To upgrade highway signs and pavement markingsThe Secretary shall issue standards for the
				use of funds apportioned to a State under section 104(b)(5) for highway safety
				improvement projects to upgrade highway signs and pavement markings in order to
				meet or exceed minimum maintained levels of retroreflectivity. Such standards
				shall ensure that the projects are carried out so as to meet defined criteria,
				consistent with other safety upgrades, using a systematic approach. Such
				standards shall permit the use of the funds for an initial upgrade of highway
				signs and pavement markings in the State, but shall prohibit the funds from
				being used for maintenance
				activities.
					.
			
